Case 4:18-cv-00341-ALM-CMC Document 24 Filed 04/25/19 Page 1 of 2 PageID #: 208



                          IN THE UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF TEXAS
                                   SHERMAN DIVISION

  RYAN KAISER, on behalf of himself and         §
  others similarly situated persons,            §
                                                §
         Plaintiff,                             §
                                                §
  v.                                            §          Civil Action No. 4:18-cv-341
                                                §
  REVIVAL HOME HEALTHCARE                       §                 JURY DEMAND
  SERVICES, INC. and SYLVESTER C.               §
  UDEZE,                                        §
                                                §
                                                §
         Defendants.


         DEFENDANTS’ RESPONSE TO PLAINTIFF’S MOTION TO COMPEL

                      DOCUMENT PRODUCTION AND BRIEF IN SUPPORT

        COME NOW, Defendants, REVIVAL HOME HEALTHCARE SERVICES, INC.

 (hereinafter referred to as “Revival”) and SYLVESTER C. UDEZE, (hereinafter referred to as

 “Udeze” and together with Revival, “Defendants”) and file this their Response to Plaintiff’s

 Motion to Compel Document Production and Brief in Support, (hereinafter referred to as the

 “Motion”) and would respectfully show the Court the following:

                               I.     BACKGROUND FACTS

        1.      On September 28, 2018, Plaintiff’s Counsel served Defendants with a Request for

 Admissions and Request for Production of Documents. Defendants have complied and have

 provided Plaintiff will all responsive documents they have located. Defendants have turned over

 all documents in their possession, custody or control. Defendants are not withholding any

 privilege documents.


 DEFENDANTS’ RESPONSE TO PLAINTIFF’S MOTION TO COMPEL
 DOCUMENT PRODUCTION                                                                      PAGE 1
Case 4:18-cv-00341-ALM-CMC Document 24 Filed 04/25/19 Page 2 of 2 PageID #: 209



                                              II.     PRAYER

        WHEREFORE, Defendants respectfully pray that the Court deny Plaintiff’s Motion to

 Compel Document Production and for such other and further relief, both general and specific, to

 which they may be justly entitled.

                                                Respectfully submitted,

                                                THE CRAMER LAW GROUP


                                                By:    /S/ MICHAEL R. CRAMER
                                                       Michael R. Cramer
                                                       Texas State Bar Number: 00790526
                                                       603 White Hills Drive
                                                       Rockwall, Texas 75087
                                                       Telephone: 972-682-9902
                                                       Facsimile: 972-767-3262
                                                       Michael@MrcTexLaw.com
                                                       ATTORNEYS FOR DEFENDANTS


                                  CERTIFICATE OF SERVICE

         I hereby certify that on April 25, 2019 I electronically filed the foregoing with the clerk of
 the Court using the CM/ECF system that will send notice of the electronic filing to all parties of
 record.



                                                       /S/ MICHAEL R. CRAMER
                                                       Michael R. Cramer




 DEFENDANTS’ RESPONSE TO PLAINTIFF’S MOTION TO COMPEL
 DOCUMENT PRODUCTION                                                                           PAGE 2
